145 F.3d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sharon A. MARTIN; Marjorie Phelps, Plaintiffs-Appellants,andLee SAUNOOKE, Plaintiff,v.Mike CARROLL, in his official and individual capacity;County of Butte, in its municipal capacity; Pat Grager,Butte County Dept. of Social Services Director in herofficial and individual capacity; Mr. Fulbright, in hisofficial and individual capacity; Michael Ramsey, ButteCounty District Attorney in his official and individualcapacity; Northwest Society for the Prevention of Cruelty toAnimals, in its corporate capacity; Merry Johnson, SPCADirector in her corporate and individual capacity; SueDarrough, in her official and individual capacity; SusanRoff Minasian, Butte County Counsel in her official andindividual capacity; Butte County Superior and MunicipalCourt; Gerald Hermansen, in his official and individualcapacity; William R. Patrick, in his official and individualcapacity; Roger G. Gilbert; Ann H. Rutherford, in herofficial and individual capacity; Steven J. Howell, in hisofficial and individual capacity; Jerome E. Warren, in hisofficial and individual capacity; Butte County Board ofSupervisors; R.J. Beeler, in his official and individualcapacity; Joan Dolan, in her official capacity; Mary AnnHoux, in her official and individual capacity; CurtJosiassen, in his official and individual capacity; Fred C.Davis, in his official and individual capacity; Mick Grey;Lt. Anderson, Sheriff; Butte County Animal Control andCounty Dept. of Health and Environment Officer GregErickson, in his official and individual capacity; MontePeterson, Officer, in his official and individual capacity;Golden Empire Broadcasting Co., Inc., in his corporatecapacity; Bruce Lang, in his corporate and individualcapacity; Tara Lofstrom, in her corporate and individualcapacity; Milton L. Schwartz, District Court Judge EasternDistrict of California; Charles Shubb, in his official andindividual capacity; David F. Levi, in his official andindividual capacity; James Ware, U.S. District Judge,Northern District of California; William Spencer, in hisofficial and individual capacity; Ronald M. Whyte; Susan S.Ware, in her individual capacity; County of San Benito, inits municipal capacity; Judge Breen, San Benito CountySuperior and Municipal Court, in his official and individualcapacity; Harry Tobias, in his official and individualcapacity; Harry Damkar, San Benito County District Attorney,in his official and individual capacity; Harry Nyland, SanBenito County Sheriff, in his official capacity; PorterScott Weiberg and Delehant, Inc., in its corporate andindividual capacity; Nancy Sheenan, in her corporate andindividual capacity; Karen Ebel, in her corporate andindividual capacity; State of California; Daniel Lungren,California Attorney General, in his official and individualcapacity; Marybelle Archibald, in her official andindividual capacity; Frank Tiesen, in his official andindividual capacity, City of Pasadena; Tracy Webb, PasadenaCity Attorney, in her official and individual capacity;Alison B. Weissman, Pasadena City Attorney, in her officialand individual capacity; County of Los Angeles, in itsmunicipal capacity; Phillip J. Argento, in his official andindividual capacity; John Jurman, Pasadena Humane Officer,in his official and individual capacity; Laura Cerda Smith,in her official and individual capacity; Wendy Castillo,Officer, in her official capacity; of Butte County; StevenMcNall, Director of Pasadena Humane Society, in itscorporate capacity; Pasadena Humane Society Inc.; Charles J.Stevens, Assistant Attorney General for the Eastern Districtof California; Greg H. Erickson, in his individual capacity,c/o Butte County Dept. of Public Health Environment,Defendants-Appellees.
No. 97-16504.D.C. No. CV-97-00407-GEB.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 20, 1998.

Appeal from the United States District Court for the Eastern District of California Garland E. Burrell, District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Sharon A. Martin and Marjorie Phelps ("plaintiffs") appeal pro se the district court's: (1) order dismissing their complaint with prejudice for failure to respond to the district court's order to show cause; and (2) order imposing $2,500 in sanctions pursuant to Fed.R.Civ.P. 11.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review 41(b) dismissals and orders awarding Rule 11 sanctions for abuse of discretion, see Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992) (Rule 41(b)); Terran v. Kaplan, 109 F.3d 1428, 1434 (9th Cir.1997) (Rule 11 sanctions), and we affirm.


3
Plaintiffs' contention that defendants were in default because defendants filed a motion to dismiss before answering the complaint lacks merit.  See Aetna Life Ins. Co. v. Alla Medical Servs.  Inc., 855 F.2d 1470, 1474 (9th Cir.1988).


4
Plaintiffs' contention that the district court erred by dismissing their complaint also lacks merit.  In a June 23, 1997 order, the district court expressed its intention to grant defendants' motion to dismiss for failure to state a claim.  In order to determine whether leave to amend should be granted, the district court ordered plaintiffs to "support each claim against each defendant with a factual showing and the source of that factual information" within 16 days.  The order also required plaintiffs to show cause why Rule 11 sanctions should not be imposed.  The order explicitly stated that failure to comply would result in monetary damages and/or dismissal of the claims with prejudice.  Plaintiff's did not comply.  Accordingly, the district court did not abuse its discretion by dismissing the complaint with prejudice.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1269 (9th Cir.1992).


5
Plaintiff's contend the district court erred in awarding sanctions to certain defendants because the claims against these defendants (RICO claims) do not provide for sanctions.  Sanctions were awarded under Rule 11, which applies to all civil actions.  See Fed.R.Civ.P. 11.  Accordingly, the district court did not abuse its discretion by awarding sanctions.  See In Re Grantham Bros., 922 F.2d 1438, 1441 (9th Cir.1991)


6
Because a reasonable person with knowledge of all the facts would not conclude that Judge Burrell's partiality might reasonably be questioned, the court did not abuse its discretion by denying the motion to disqualify.  See Hirsh v. Justices of Sup.Ct. of Cal., 67 F.3d 708, 715 (9th Cir.1995).


7
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3